Citation Nr: 1024612	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-29 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for claimed sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to September 1989 
and from November 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the RO.  
The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) in a hearing at the RO in December 2009.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The claims file reflects that a remand is warranted, even though 
such will, regrettably, further delay a final decision on the 
claim on appeal.  In this case, the service treatment records for 
the Veteran's period of active duty service have been found to be 
unavailable.  No presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records. See Cromer v. Nicholson, 19 Vet. App. at 217-18 (2005) 
(Court declined to apply "adverse presumption" against VA where 
records had been lost or destroyed while in Government control 
because bad faith or negligent destruction of the documents had 
not been shown).  When service treatment records are lost or 
missing, VA has a heightened obligation to satisfy the duty to 
assist.  Under such circumstances, the Court has held that VA has 
a heightened duty "to consider the applicability of the benefit 
of the doubt rule, to assist the claimant in developing the 
claim, and to explain its decision when the veteran's medical 
records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Post service treatment records do document treatment for and 
diagnosis of sarcoidosis beginning in 2006.  The Veteran contends 
that his respiratory problems onset in February 1991 when he was 
exposed to smoke from a scud missile attack during his service in 
Riyadh, Saudi Arabia.  Given these contentions, in light of the 
heightened duty to assist, the Board finds that a VA examination 
is necessary to determine the etiology of the claimed 
sarcoidosis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claim.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, that 
treated the Veteran for his lung disorder, 
to included Moncrief Army Hospital (see 
transcript of the Veteran's December 2009 
travel board hearing, p.8).  After he has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

3.  After the foregoing development has 
been completed, the Veteran should be 
afforded a VA pulmonary examination to 
determine the nature, extent and likely 
etiology of the claimed lung disorder.  All 
indicated tests and studies, to include 
pulmonary function tests, are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner should 
specifically identify/diagnosis the 
Veteran's current lung disorder, if found, 
and opine as to whether any such current 
lung disorder at least as likely as not 
(e.g., a 50 percent or greater likelihood) 
had its onset in service or is otherwise 
etiologically related to his period of 
service.  

A complete rationale must be given for all 
opinions and conclusions expressed in a 
typewritten report(s).

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After completion of all indicated 
development, the Veteran's claim should be 
readjudicated in light of all the evidence 
of record.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


